Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 21, 1965, convicting him, upon his plea of guilty, of petit larceny, and imposing sentence. Judgment modified on the law and in the exercise of discretion to the extent of suspending execution of the sentence and placing defendant on probation for one year. As so modified, judgment affirmed (People v. Silver, 10 A D 2d 274). Ughetta, Acting P. J., Hill and Rabin, JJ., concur; Christ and Benjamin, JJ., dissent and vote to affirm the judgment.